Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 6/27/2022.
2.	Claims 1-15, 17, and 19-20 are presented for examination.
3. 	          Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the rejections as set forth below.
	Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a combination of two embodiments or Figures in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See Fig. 6 and Fig. 7 show each of an individual embodiment or Figures not for the combination of two embodiments.
Disclosure Objection
5.	The amendment filed 6/27/2022 is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  A combination of two embodiments or Figures in claim 15.
	Claim Rejections - 35 USC 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7.	Claim 15 is rejected under 35 U.S.C. § 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 15 recites a combination of two embodiments or Figures is not described in the specification.
	Claims 17 and 20 are rejected due to the rejections of the parent claim.
	Claim 19 is rejected for incorporating the defects of the parent claim.
	For the purpose of examination, claim 15 will be rejected without an added newly embodiment or Fig. 6.
8.	Applicant's arguments with respect to the newly added limitations have been considered but have not been found persuasive. Therefore, all claims that are still rejected for the same reason as set forth in the previous Office action that are provided below for your convenience including the rejections of newly added limitations.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-15, 17 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Park et al. US Pub. No. 20200135758.
	As per claims 1, 7-9, and 15, Figs. 1-3 and 7-8 of Park are directed to a memory device, comprising: a first memory plane (MCAa, Fig. 7) that includes a plurality of first memory arrays (connecting to BL1a-BLma); first bitlines (BL1a-BLma) coupled to the first memory arrays of the first memory plane, respectively; a second memory plane (MCAb) that includes a plurality of second memory arrays (connecting to BL1b-BLmb) ; second bitlines (BL1b-BLmb) coupled to the second memory arrays of the second memory plane, respectively; and page buffers (PB1-BBn, Fig. 3) each coupled to a corresponding one of the first bitlines and a corresponding one of the second bitlines; first plans switches (SW1a-SWna) each being configured to be turned on to couple one of the first bitlines to a corresponding one of the page buffers (PB1-PBn); second plane switches (SW1b-SWnb) each being configured to be turned on to couple one of the second bitlines to a corresponding one of the page buffers (PB1-PBn).
	As per claims 2 and 14, Figs. 1 and 3 of Park disclose further comprising vias (par. 81), wherein the first bitline segment is coupled to the buffer by the vias.
	As per claims 3, 10, and 20, Figs. 1 and 3 of Park disclose further comprising: a first switch (SW1a) disposed in the first conduction path (VCP1a) that is configured to be turned on to couple the first bitline segment to the buffer in response to a first switch signal (SSa); and a second switch (SW1b) disposed in the second conduction path (VCP1b) that is configured to be turned on to couple the second bitline segment to the buffer in response to a second switch signal (SSb).
	As per claims 4 and 11, paragraph 116 of Park discloses wherein one of the first switch and the second switch is turned on when the memory device is operating in a program mode or a read mode.
	As per claims 5 and 12, paragraph 117 of Park discloses wherein both the first switch and the second switch are turned on when the memory device is operating in an erase mode.
	As per claims 6 and 13, Fig. 2 of Park discloses further comprising: a first die (MCR) that includes the memory array and the bitline (Fig. 3); and a second die (PCR) bonded to the first die that includes the buffer, the first switch and the second switch (Fig. 3), wherein the bitline is disposed at a side surface of the first die that faces the second die.
	As per claim 17, paragraph 104 of Park discloses wherein the first plane switches or the second plane switches are turned on when the memory device is operating in an erase mode, a program mode or a read mode.
	Response to Arguments
12.	Applicants’ arguments have been fully considered but they are not persuasive.
Applicant argues, (1)“Park fails to disclose or suggest wherein the first bitline segment is disposed between the first memory string group and the buffer, and the second bitline segment is disposed between the second memory string group and the buffer in claim 1,” (2) wherein the buffer is disposed closer to the first bitline segment than to the first memory string group, and the buffer is disposed closer to the second bitline segment than to the second memory string group in claim 9,” and (3) “a first page buffer part directly coupled to the additional first bitline; and a second page buffer part directly coupled to the additional second bitline in claim 15”.
Examiner respectfully disagrees. 
(1) Fig. 3 of Park shows the first bitline segment BL1a is disposed between the first memory string group, strings connecting to BL1a of MCAa in Fig. 7 and the buffer PB1, and the second bitline segment (BL1b) is disposed between the second memory string group (strings connecting to BL1b of MCAb, Fig.7) and the buffer (PB1). Even though Fig. 1 or Fig. 7 of Park seems that the first and second bitline segments are not between the first and second string groups and the buffer, however, the extensions VCPa and VCPb of the first and second bitline segments, respectively, are between the first and second string groups and the buffer. Thus, the structure suggested by the reference is identical to the present invention, therefore, the function may be inherent/obvious or intrinsic to the structure by its property or its characteristic, i.e. the reference is capable of performing the intended use such as a read or program mode. 
(2) Fig. 1 and Fig. 7 or Fig. 3 of Park disclose wherein the buffer PB1 is disposed closer to the first bitline segment (BL1a) than to the first memory string group BLna and a buffer Pbn, and the buffer PB1 is disposed closer to the second bitline segment BL1b than to the second memory string group BLnb and a buffer Pbn.
(3) The newly added limitation “a first page buffer part directly coupled to the additional first bitline; and a second page buffer part directly coupled to the additional second bitline” of the embodiment or Fig. 6 has been added to a recited embodiment or Figure 7 in claim 15 which is not supported by the original disclosure to combine the two embodiments or Fig. 6 and Fig. 7.
For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827